Case 18-50752-LSS Doc46 Filed 10/26/20 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:

DA LIQUIDATING CORP.,
f/k/a DELIVERY AGENT, INC., et a/,,

Debtors.

 

George L. Miller, solely in his capacity as the
Chapter 7 Trustee of DA Liquidating Corp., f/k/a
Delivery Agent, Inc. et al.,

Plaintiff,

Vs.

Easy Star Records,

Defendant.

 

 

Chapter 7

Case No. 16-12051 (LSS)

Ady. No. 18-50752

Re: Docket Nos. 24, 25, 28, 32, 33 & 37

ORDER GRANTING MOTION OF DEFENDANT EASY STAR
RECORDS TO DISMISS THE COMPLAINT [ADV. D.I. 24]

For the reasons set forth in the accompanying Opinion of even date, it is hereby

ORDERED THAT the Motion of Defendant Easy Star Records to Dismiss the Complaint

Filed by Chapter 7 Trustee of MusicToday Pursuant to Fed. R. Civ. Pro. 12(b)(6) [Adv.

D.I. 24]; is GRANTED.

/
|
Dated: October 26, 2020

/ 7 IL, /, rf J ra é A (ed fA Zt UL, cf th, LCL if- 2X

 

‘Laurie Selber Silverstein
United States Bankruptcy Judge
